IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LARRY LORENZO JONES,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-626

JEFF ATWATER, ET AL.,

      Appellee.

_____________________________/

Opinion filed August 6, 2014.

An appeal from the Department of Financial Services.

Larry Lorenzo Jones, pro se, Appellant.

P.K. Jameson, General Counsel, and April Harrell, Senior Attorney, Department of
Financial Services, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.